BROCK, Judge.
Defendant argues that the trial judge committed error in allowing the victim’s testimony which identified defendant as one of the assailants in the poolroom. Twenty-three pages of the record are devoted to an extensive voir dire conducted upon defendant’s objection to the testimony. It clearly appears that the purpose of viewing the photographs in this case was merely to supply the police with defendant’s name. Parson, the victim, knew defendant by sight but did not know his name. In any event, evidence on voir dire clearly refutes any indication of a suggestive procedure by the police. We hold that the trial judge was correct in admitting the evidence.
The Assistant Public Defender has tenaciously preserved numerous assignments of error to the admission of evidence and to the Court’s instructions to the jury. However, in our view, no new or unusual legal question is raised and a seriatim discussion would serve no useful purpose. We have carefully reviewed all of defendant’s assignments of error and find them to be without merit. In our opinion defendant received a full and fair trial, free from prejudicial error.
No error.
Judges Britt and Vaughn concur.